PER CURIAM
Defendant assigns error to the failure to merge his robbery convictions under ORS 161.067(2). We determined in State v. Williams, 229 Or App 79, 209 P3d 842 (2009), in similar circumstances, that, under ORS 161.067(2), robbery crimes committed against more than one victim do not merge. Defendant’s pro se supplemental brief challenges the imposition of consecutive sentences without jury findings, an issue decided against him by Oregon v. Ice, 555 US-, 129 S Ct 711, 172 L Ed 2d 517 (2009).
Affirmed.